Per Curiam.
Appeals in two actions were heard simultaneously, the facts in the one being involved in that of the other.
The first action was brought on a promissory note given for an alleged loan made by the plaintiff to the defendants. We do not think that the defendants’ plea of usury with respect to the loan is satisfactorily established. There is no evidence whatever as to any agreement for a usurious rate of interest and, whatever coercive measures may have been adopted by the plaintiff after the agreement to make the loan and after the procuring of the note, they cannot bo construed as- evidence of an agreement for an usurious rate of interest. This judgment must he affirmed.
*497The second action was brought to recover for furniture sold and delivered. It appears, however, from plaintiff’s own testimony, that he never made a sale or delivery of any goods. The transaction upon which this action was based consisted of payment by the plaintiff, on behalf of defendants, to some furniture dealers, in whose business plaintiff had no interest, of the cost of the furniture, bought by the defendants, for which he seems to have charged the defendants a sum considerably more than the amount which he paid the furniture dealers. Plaintiff exacted the additional charge because the defendants were not expected to repay him in cash, but were to pay him for the furniture in installments.
In other words, plaintiff treated defendants as purchasers of the furniture on the installment plan and, upon that theory, justifies the exaction of the payment of a larger sum than that actually paid the dealers.
It is obvious, upon the plaintiff’s own showing, that this transaction was at most a loan, which he may be entitled to recover in a proper action as for moneys advanced, to the extent of the amount actually paid, with lawful rate of interest.
This judgment must be reversed; but, inasmuch as both appeals were submitted as one, no costs will be allowed.to either party upon this appeal.
Scott, J., concurs.